Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 1-10 are objected to because of the following informalities:
In claims 1 and 6, “a bypass duct of a bypass flow” should be “a bypass duct for a bypass flow”.
In claims 1 and 6, “the inner and outer doors” should be “the inner doors and the outer doors”.
In claims 1 and 6, “each inner and outer door” should be “each of the inner doors and each of the outer doors”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1 and 6, “the exterior” lacks antecedent basis. Furthermore, “the inner and outer door” is indefinite because a each of the inner doors and each of the outer doors being mobile between a stowed position in which the respective door obscures the window and a deployed position in which the respective door does not obscure the window”). In claim 1, “each hinge” is indefinite and in claim 6, “each at least one hinge” is indefinite because the claims define hinges on the inner doors, the outer doors, and the mobile structure. It is unclear which is being referred to (Examiner suggests: “each at least one hinge of the mobile structure”).
Claim 9 is further indefinite because “the forward edge” and “said forward edge” are unclear. It is unclear if these refer to the forward edge of the mobile structure or the forward edge of the outer doors.
Allowable Subject Matter
Claims 1-10 would be allowed if all claim objections and 112 rejections were overcome.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the mobile structure being assembled hinged on the frame via at least one hinge having an axis of rotation globally parallel to a longitudinal axis of the ducted fan turbojet, the fixed structure including a 12 o'clock beam, wherein the frame includes a high beam positioned against the 12 o'clock beam, and each at least one hinge being fastened between the high beam and a high part of the mobile structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741